J-S44027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY EDWARD NEELY                       :
                                               :
                       Appellant               :   No. 782 MDA 2020

             Appeal from the PCRA Order Entered March 13, 2020
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                       No(s): CP-31-CR-0000095-2012


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                     FILED: JANUARY 4, 2021

        Appellant Timothy Edward Neely appeals from the order denying his

petition challenging his obligation to register as a sex offender under the

Sexual Offender Registration and Notification Act (SORNA) as an untimely Post

Conviction Relief Act1 (PCRA) petition. Because we conclude that Appellant

failed to properly raise or preserve a challenge to any applicable SORNA

requirement, we affirm.

        On March 8, 2012, Appellant pled guilty to involuntary deviate sexual

intercourse, aggravated indecent assault, sexual abuse of children, and

corruption of minors based on allegations of sexual abuse that occurred

between January 1, 2009 and November 12, 2011.2 On April 12, 2012, the
____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2 18 Pa.C.S. §§ 3123(a)(7), 3125(a)(7), 6312(d), and 6301(a)(1)(ii),
respectively.
J-S44027-20



trial court sentenced Appellant to an aggregate term of twelve to forty years’

imprisonment. The trial court also found that Appellant was a sexually violent

predator (SVP) and ordered him to comply with the registration requirements

under Megan’s Law III.3 Appellant did not take a direct appeal.

       On August 9, 2019, Appellant filed a pro se petition challenging his

SORNA registration requirements based on our Supreme Court’s decision in

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017).                The trial court

regarded Appellant’s filing as a PCRA petition and appointed counsel on

Appellant’s behalf. Appointed counsel subsequently filed an amended petition

arguing that (1) Megan’s Law and SORNA imposed unconstitutional

requirements, such as “requiring convicted sex offenders to register their

home address;” and (2) Appellant could not be classified as an SVP. Am.

PCRA Pet., 12/5/19, at ¶ 9.             However, Appellant did not address the

subsequent enactment of SORNA II or any of the post-Muniz decisions by this

Court or our Supreme Court.4
____________________________________________


3 Act 152, or Megan’s Law III, see 2004, Nov. 24, P.L. 1243, No. 152, was in
effect at the time Appellant committed the underlying offenses and at the time
of his guilty plea.

4 We note that, in response to Muniz, the General Assembly amended SORNA
I to include Acts 10 and 29 of 2018 (SORNA II). See 2018, Feb. 21, P.L. 27,
No. 10 (Act 10); see also 2018, June 12, P.L. 140, No. 29, (Act 29). SORNA
II divides sex offender registrants into two distinct subchapters—Subchapter
H, which includes individuals who were convicted of a sexually violent offense
that occurred on or after December 20, 2012, and Subchapter I, which
includes individuals who were convicted of a sexually violent offense that
occurred “on or after April 22, 1996, but before December 20, 2012,” or who



                                           -2-
J-S44027-20



       At the PCRA hearing on March 2, 2020, Appellant argued that his claim

was “a purely legal issue” and that “in light of [Muniz] and its progeny, he

can no longer be required to register under Megan’s Law.” N.T. PCRA Hr’g,

3/2/20, at 29. The PCRA court subsequently dismissed Appellant’s petition as

untimely.

       Appellant filed a timely notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement. The PCRA court issued a Rule 1925(a) opinion reiterating

that Appellant’s petition was untimely.5

       On appeal, Appellant raises the following issue:

       Whether th[e PCRA c]ourt erred in ruling that [Appellant] is not
       entitled to relief under the [PCRA] regarding the requirements to
       register as a sexually violent predator under [SORNA] where the
____________________________________________


were required to register under a former sexual offender registration law on
or after April 22, 1996, but before December 20, 2012, and whose registration
requirements had not yet expired. See 42 Pa.C.S. § 9799.11(c) and 42
Pa.C.S. § 9799.52, respectively.

Moreover, in Commonwealth v. Butler, 226 A.3d 972 (Pa. filed March 26,
2020) (Butler II), our Supreme Court held that the registration, notification,
and reporting requirements “applicable to SVPs do not constitute criminal
punishment,” and therefore, the procedural mechanism in Pennsylvania for
designating sex offenders as SVPs set forth in 42 Pa.C.S. § 9799.24 is
constitutional. Butler II, 226 A.3d at 993.

5 While this appeal was pending, our Supreme Court issued a decision in
Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020). The Lacombe
Court explicitly rejected the proposition that SORNA claims must be raised in
a timely PCRA petition. See Lacombe, 234 A.3d at 617-18. Therefore,
provided that a petitioner properly preserves a SORNA challenge with the trial
court, we agree that this Court has jurisdiction to consider claims raised
outside of the one-year PCRA time bar. See id.




                                           -3-
J-S44027-20


       same has been ruled unconstitutional by appellate courts of this
       Commonwealth?

Appellant’s Brief at 2.6

       In his brief, Appellant sets forth the holding in Muniz and asserts that,

although Muniz does not provide an exception to the PCRA time-bar, he

“believes that the instant matter is ripe for consideration as a matter of

unsettled law in this Commonwealth and proffers the within appeal.”

Appellant’s Brief at 4.

       Instantly, we agree with Appellant that this matter could be “ripe for

consideration,” because the trial court was not required to consider Appellant’s

petition under the PCRA. See Lacombe, 234 A.3d at 618. However, beyond

his general assertion that Muniz invalidated SORNA I, Appellant does not

explain why he is entitled to relief from any applicable SORNA registration

requirement. As in the trial court, Appellant has failed to raise any specific

challenge to his SORNA registration requirements in this appeal.           See

Appellant’s Brief at 3-4; see also Am. PCRA Pet. at ¶ 9. Moreover, Appellant

has not developed any arguments addressing the subsequent enactment of

SORNA II or any of the post-Muniz decisions.

       Therefore, we conclude that Appellant has failed to preserve or present

any claims for this Court to review. See Commonwealth v. Cosby, 224 A.3d

372 (Pa. Super. 2019) (finding that the appellant waived his SORNA claim by
____________________________________________


6 The Commonwealth responds that the PCRA court properly dismissed
Appellant’s petition as untimely. See Commonwealth’s Brief at 7.


                                           -4-
J-S44027-20



failing to “provide any discussion, whatsoever, concerning the alterations

made by the General Assembly in crafting SORNA II in response to Muniz”

and Commonwealth v. Butler, 173 A.3d 1212, 1218 (Pa. Super. 2017)

(Butler I) and holding that such an omission is “fatal under Rule 2119, as the

discussion of such of such changes is critical to any pertinent analysis of

whether SORNA II’s SVP provisions are punitive and, thus, subject to state

and federal prohibitions of ex post facto laws”), appeal granted in part, 236

A.3d 1045 (Pa. 2020); see also Pa.R.A.P. 2119(a). Accordingly, Appellant is

not entitled to relief. See Cosby, 224 A.3d at 372.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/04/2021




                                    -5-